DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Publication No. 2019/0280374).
Regarding claim 1, Kim discloses a component-embedded substrate comprising:
a first wiring substrate (340C)
an electronic component (350C) provided on the first wiring substrate
an intermediate wiring substrate (355C) provided around the electronic component (350C) on the first wiring substrate and connected to the first wiring substrate via a first connection member
a second wiring substrate (200A) provided above the first wiring substrate, the electronic component and the intermediate wiring substrate (355C), and connected (360C) to the intermediate wiring substrate (355C) via a second connection member (310C)
an encapsulating resin (307C) filled between the first wiring substrate and the second wiring substrate and covering the electronic component and the intermediate wiring substrate (paragraph 88)
wherein side surfaces of the intermediate wiring substrate are entirely covered by the encapsulating resin (paragraph 88; Figure 9)
Regarding claim 2, Kim discloses wherein the first wiring substrate comprises:
a first substrate (next to 340C)
a first pad (320C) formed on an upper surface of the first substrate and connecting the first connection member (320C)
a first insulation layer (356C) covering the upper surface of the first substrate and having an opening portion for exposing (356C) the first pad
wherein the intermediate wiring substrate (355C) comprises:
a second substrate (355)
a second pad (360C wide portion) formed on a lower surface of the second substrate and connecting the first connection member (320C)
a second insulation layer (356C) covering the lower surface of the second substrate and having an opening portion for exposing the second pad (360C)
wherein a diameter of the opening portion of the second insulation layer is smaller than a diameter of the opening portion of the first insulation layer (Figure 9)
Regarding claim 3, Kim discloses wherein the intermediate wiring substrate comprises:
a second substrate (next to 640C)
a third pad (320C) formed on an upper surface of the second substrate and connecting the second connection member
a third insulation layer (356C) covering the upper surface of the second substrate and having an opening portion for exposing the third pad
wherein the second wiring substrate comprises:
a third substrate (355)
a fourth pad (wide portion) formed on a lower surface of the third substrate and connecting the second connection member (320C)
a fourth insulation layer (356C) covering the lower surface of the third substrate and having an opening portion for exposing the fourth pad (360C)
wherein a diameter of the opening portion of the fourth insulation layer is smaller than a diameter of the opening portion of the third insulation layer (Figure 9)
Regarding claim 4, Kim discloses wherein the intermediate wiring substrate (355C) comprises: a second substrate (next to 340C), a second pad (360C wide part) formed on a lower surface of the second substrate and connecting the first connection member (320C), and a third pad (360C) formed on an upper surface of the second substrate and connecting the second connection member (310C).
Regarding claim 6, Kim discloses wherein the intermediate wiring substrate comprises: a second insulation layer (356C) covering the lower surface of the second substrate and having an opening portion for exposing the second pad, and a third insulation layer (356C) covering the upper surface of the second substrate and having an opening portion for exposing the third pad, wherein a diameter of the opening portion (320C) of the second insulation layer is smaller than a diameter of the opening portion of the third insulation layer (Figure 9).
Regarding claim 7, Kim discloses the first connection member (320C) and the second connection member (310C) are arranged in positions overlapping each other, when seeing the intermediate wiring substrate in a thickness direction (Figure 9).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2019/0280374) in view of Imai (US Publication No. 2017/0271233).
Regarding claim 5, Kim discloses the limitations as discussed in the rejection of claim 4 above.  Kim does not disclose the second pad and the third pad are connected to each other by a through-wiring penetrating the second substrate and each have concave portions formed in positions corresponding to the through- wiring.  However, Imai discloses a concave portion (61) at pad connections (Figure 4).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the connections of Kim to include concave portions, as taught by Imai, since it can improve heat dissipation (paragraph 136).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al. (US Publication No. 2013/0200528) discloses concave portions (722) at a through via wiring substrate (776).  Huang (US Publication No. 2020/0350254) discloses multiple insulating layers (34a) surrounding pad connections for an intermediate wiring substrate (39).  Kim et al. (US Publication No. 2019/0229078) discloses a concave portion (147) in a wiring substrate (Figure 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      2/7/2022Examiner, Art Unit 2897